                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

 CHILI RIVER, INC., MARK FRANZOY,
 and WILLIAM FRANZOY,

          Plaintiffs/Counter-Defendants,
                                                   Civil Action No. 16-CV-00866-KG/GJF
                                                   Consolidated with:
                                                   CIV 16-867 KG/GJF & 16-868 KG/GJF
 LOCKHART SEEDS, INC

          Defendant/Counter-Plaintiff,

 And

 KAMTERTER PRODUCTS, LLC,

         Defendant.

  STIPULATED ORDER DISMISSING PLAINTIFFS’ CLAIMS AGAINST DEFENDANT
 KAMTERTER PRODUCTS, LLC AND LOCKHART SEEDS, INC. WITH PREJUDICE; AS
  WELL AS COUNTERCLAIMS OF LOCKHART SEEDS, INC. AGAINST PLAINTIFFS

         THE COURT, having before it the unopposed Stipulated Motion to Dismiss Plaintiffs’

Claims Against Defendant Kamterter Products, LLC and Lockhart Seeds, Inc. with Prejudice;

and to dismiss the counterclaims of Lockhart Seeds, Inc. against Plaintiffs with prejudice, FINDS

that the motion is well taken and that it should be GRANTED.

         IT IS HEREBY ORDERED that all claims Plaintiffs Chili River, Inc., Mark Franzoy and

William Franzoy have asserted against Defendant Kamterter Products, LLC and Lockhart Seeds,

Inc. are dismissed with prejudice, all counterclaims of Lockhart Seeds, Inc against Plaintiffs are

dismissed with prejudice, and that each of these parties will bear their own attorney’s fees and

costs.

                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
Submitted by:

LEWIS BRISBOIS BISGAARD & SMITH

By: /s/ Ryan M. Walters
LAURA ACKERMANN
RYAN M. WALTERS
Attorneys for Defendant
Kamterter Products, LLC
8801 Horizon Blvd. NE, Suite 300
Albuquerque, NM 87113
Telephone: 505.828.3600
laura.ackermann@lewisbrisbois.com
ryan.walters@lewisbrisbois.com

____________________________________
Casey S. Stevenson
Stuart R. Schwartz
ScottHulse PC
Attorneys for Plaintiffs
1100 Chase Tower
201 E. Main St.
P.O. Box 99123
El Paso, TX 79999-9123
cste@scotthulse.com
ssch@scotthulse.com

Approved by:

/s/ A. Blair Dunn
A. Blair Dunn
Western Agriculture, Resource and Business
Advocates, LLP
Attorneys for Lockhart Seeds, Inc.
400 Gold Ave. SW, Suite 1000
Albuquerque, NM 87102
abdunn@ablairdunn-esq.com




                                             2
